Title: To James Madison from Valentin de Foronda, 20 July 1808
From: Foronda, Valentin de
To: Madison, James



Muy Señor mio,
Philadelphia Julio 20 de 1808.

Siempre habia estado persuadido, come tuve la honra de exponerlo à V.S., que el Gobierno no tenía la menor parte en la víolacíon del terreno de Rey mi Amo: asi solo me quejaba del oficial infractor, y ahora veo con mucha complacencia lo sensible, que ha sido su conducta à su Exa. el Sr. Presidente, y su favorable disposicion à encadenar semejantes abusos, lo que comunícaré mañana mismo al Exmo. Sr. Ministro de Estado mi Gefe.
Al que ha cerrado la carta se le ha olvidado enviar los documentos, que se me insinuan; y VS me hará mucho favor, si se sirve mandar dirigirmelos dando la orden al Sr. Administrador del Correo, que me los pase al punto, que lleguen: pues de otro modo no me llegarán hasta las dos de la tarde, y no podré escribir el 22 à New-York de donde parte el 25 un barco para Europa.  Dios gue. à V.S ms. as.  B. L. M de VS. su mas atento servidor

Valentin de Foronda

